DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.
The status of the 02/24/2021 claims, is as follows: claims 1, 3, 6-7, 22, and 29 have been amended; claims 4-5, 9-21, 23-24, and 26 have been canceled; claims 30-38 have been added; and claims 1-3, 6-8, 22, 25, and 27-38 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 35:
The limitation “about 0.001 inches” in line 2 renders the claim indefinite because the term "about" is a relative term. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it is unclear to what degree “about” is supposed to be construed. Does “about 0.001 inches” encompass 1 inch, or 0.002 inch, or above? Etc. 

Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-8, 22, 25, and 27-38 are rejected under 35 U.S.C. 103 as being unpatentable over Parkhe (US 20160027678, previously cited) in view of Thach (US 20140177123, previously cited), and Meyer (US 20160304405, newly cited)
Regarding Claim 1, Parkhe discloses a system (substrate support assembly 126; figs. 1-2) comprising: 
a metal cooling plate (cooling base 130) (para. 0032, lines 1-6);
a heater assembly (heater assembly 170) coupled to the metal cooling plate (cooling base 130) (fig. 1), wherein the heater assembly (heater assembly 170) comprises:
a flexible body (body 152) (“body 152 may be fabricated from a polymer such as polyimide…” see para. 0046, lines 1-2. It is known in the art that polyimide are flexible);
at least one resistive heating element (resistive heaters 154) disposed in the flexible body (body 152) (para. 0038, lines 1-3) and coupled to a power source (para. 0039, lines 1-4);
a top surface (upper surface 270) of the flexible body (para. 0046, lines 4-5; fig. 2); 
a bottom surface (lower surface 272) of the flexible body (para. 0046, lines 4-5; fig. 2);
outermost sidewall 280) of the flexible body (para. 0058, lines 1-3; fig. 2); 
an electrostatic chuck (electrostatic chuck 132) disposed on the heater assembly (heater assembly 170) (fig. 2), the electrostatic chuck (electrostatic chuck 132) comprising a ceramic body (ceramic material) and an electrode (chucking electrode 136) disposed in the ceramic body (ceramic material) (para. 0034; fig. 2).  
[AltContent: textbox (Prior Art
Parkhe (US 20160027678))]
    PNG
    media_image1.png
    435
    510
    media_image1.png
    Greyscale


Parkhe does not disclose:
a first metal layer comprising an upper portion disposed on the top surface of the flexible body; and 
a second metal layer that is coupled to the first metal layer via a continuous weld around the heater assembly to enclose the flexible body and form a radio frequency (RF) 
However, Thach discloses a system (electrostatic chuck 150) comprising:
a first metal layer (metal layer 180) comprising an upper portion disposed on a top surface of a body (thermally conductive base 164/metal body 164, see para. 0030, lines 1-2; fig. 3); and 
a second metal layer (metal layer 180) (para. 0030, “Additionally, the metal layer may cover a portion of the lower surface of the thermally conductive base.”) that is coupled to the first metal layer (metal layer 180) around the heater assembly (auxiliary heating elements 170) to enclose the body (metal body 164) and form a radio frequency (RF) signal shield to provide a continuous electrically conductive path around an outer sidewall of the body (metal body 164) (“in embodiments where the thermally conductive base 164 is also electrically conductive (.e.g. is metal), the metal layer 180 and base 164 form an RF envelop or RF box around the auxiliary heating elements 170…”, see paragraph 0030).

[AltContent: textbox (Prior Art
Thach (US 20140177123))]
    PNG
    media_image2.png
    371
    696
    media_image2.png
    Greyscale



Meyer discloses a second metal layer (second metal layer 6) that is coupled to a first metal layer (first metal layer 5) via a continuous weld (welding) around a body (container interior ceramic layer 2) (para. 0051 and 0053; fig. 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parkhe’s flexible body to include the first metal layer disposed on the top surface of the flexible body and the second metal layer that is coupled to the first metal layer around the heater assembly as taught by Thach to enclose the flexible body and form the radio frequency (RF) signal shield to provide a continuous electrically conductive path around the outer sidewall of the flexible body. Doing so would advantageously protect the heater assembly from RF signals (According to Parkhe, these RF signals are originated from RF power source 116 and plasma applicator 120 (para. 0030 and 0031, lines 5-13 and lines 10-15; fig.1. As disclosed in the specification of the claimed invention, these RF signals could diminish the effectiveness of the resistive heaters of the heater assembly. Modifying Parkhe’s flexible body in view of Thach’s teachings, as set forth above, would eliminate this problem (para. 0030, lines 8-10 of Thach). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Thach’s first and second metal layers such that they are coupled via a continuous weld around the heater assembly as taught by Meyer, in order to form a gas-tight, sealed connection between the first and second metal layers thereby enclosing the heater assembly (para. 0017, lines 1-12).
 
Regarding Claim 2, Parkhe discloses the system (substrate support assembly 126), wherein the flexible body (body 152) comprises polyimide (polyimide) (para. 0046, lines 1-2).

Regarding Claim 6, Parkhe discloses the system (substrate support assembly 126) comprising the flexible body (body 152) having a third diameter (fig. 4A). Thach discloses a first diameter of the first metal layer (metal layer 180) and a second diameter of the second metal layer (metal layer 180 covers the lower surface of the metal body 164) are greater than a third diameter of the flexible body (metal body 164) (para. 0046, lines 1-2; figure 4A) (it is noted the flexible body having circular shape. The first metal layer disposed on the top surface of the flexible body and extending at least partially onto an outer sidewall of the flexible body. Therefore, the first metal layer conforms to the shape of the flexible body and its diameter is greater than the diameter of the flexible body. The second metal layer disposed on the bottom surface of the flexible body and extending at least partially past the flexible body to form with the first metal layer the RF envelope around metal body 164. Therefore, the second metal layer conforms to the shape of the flexible body and its diameter is greater than the diameter of the flexible body).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parkhe’s flexible body to include the first metal layer disposed on the top surface of the flexible body and the second metal layer that is coupled to the first metal layer around the heater assembly as taught by Thach to enclose the flexible body and form the radio frequency (RF) signal shield to provide a 

Regarding Claim 7, Parkhe discloses the system (substrate support assembly 126) comprising the flexible body (body 152). Thach discloses the upper portion of the first metal layer (metal layer 180) has a first thickness near a center of the first metal layer, and wherein a second portion of the first metal layer (metal layer 180) has a second thickness near an outer perimeter of the first metal layer that is greater than the first thickness (annotated fig. 3).  

[AltContent: textbox (second thickness)][AltContent: textbox (First thickness)]
[AltContent: textbox (Prior Art
Thach (US 20140177123))][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    371
    696
    media_image2.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parkhe’s flexible body to include the first metal layer disposed on the top surface of the flexible body and the second metal layer 

Regarding Claim 8, Parkhe discloses the system (substrate support assembly 126), wherein the system is a substrate support assembly (fig. 1).

Regarding Claim 22, Parkhe discloses the system (substrate support assembly 126), wherein the at least one resistive heating element (resistive heaters 154) is disposed in the flexible body (body 152) (para. 0047; fig. 2). Thach discloses the first metal layer (metal layer 180 disposed on the top surface and sidewalls of the body) and the second metal layer (metal layer 180 disposed on the bottom surface of the body) enclose the flexible body (metal body 164) (para. 0030; fig. 3). The modification of Parkhe and Thach results in the metal layers of Thach disposed on the surfaces of the flexible body of Parkhe to enclose the flexible body. Since the resistive heaters of Parkhe are disposed in the flexible body in between dielectric layers, thereby being separated and electrically insulated by the dielectric layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parkhe’s flexible body to include the first metal layer disposed on the top surface of the flexible body and the second metal layer that is coupled to the first metal layer around the heater assembly as taught by Thach to enclose the flexible body and form the radio frequency (RF) signal shield to provide a 

Regarding Claim 25, Parkhe discloses the system (substrate support assembly 126), wherein the outer sidewall of the flexible body (body 152) is curved (para. 0046, lines 1-2; fig. 4A) (it is noted that the body 152 having cylindrical shape has the outer sidewall that is curved). 

Regarding Claim 27, Parkhe discloses the system (substrate support assembly 126), wherein the metal cooling plate (cooling base 130) comprises aluminum (aluminum oxide) (para. 0054).

Regarding Claim 28, Parkhe discloses the system (substrate support assembly 126), wherein a plate upper surface of the metal cooling plate (cooling base 130) comprises a portion, and wherein the heater assembly (heater assembly 170) is disposed on portion of the metal cooling plate (cooling base 130) (fig. 2).
Parkhe does not disclose the plate upper surface of the metal cooling plate comprises a recessed portion, and wherein the heater assembly is disposed in the recessed portion of the metal cooling plate. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parkhe’s the plate upper surface of the metal cooling plate to comprise the recessed portion such that the heater assembly 

Regarding Claim 29, Parkhe discloses the system (substrate support assembly 126), further comprising an RF signal generator (RF power source 116) coupled to the metal cooling plate (cooling base 130) (para. 0030; fig. 1). Thach discloses the first and second metal layers (metal layers 180), wherein an RF signal (RF signal) is to travel along the continuous electrically conductive path without entering the heater assembly (metal body 164) (para. 0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parkhe’s flexible body to include the first metal layer disposed on the top surface of the flexible body and the second metal layer that is coupled to the first metal layer around the heater assembly as taught by Thach to enclose the flexible body and form the radio frequency (RF) signal shield to provide a continuous electrically conductive path around the outer sidewall of the flexible body as taught by Thach. Doing so would advantageously protect the heater assembly from RF signals. 

Regarding Claim 30, Parkhe discloses the system (substrate support assembly 126) further comprising a bonding layer (bonding agent 242) disposed between an upper surface of the metal cooling plate (cooling base 130) and a lower surface of the heater assembly (heater assembly 170) (para. 0054). Thach discloses first and second metal layers (metal layers 180) enclosing the heater assembly (metal body 164). The modification of Parkhe 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parkhe’s flexible body to include the first metal layer disposed on the top surface of the flexible body and the second metal layer that is coupled to the first metal layer around the heater assembly as taught by Thach to enclose the flexible body and form the radio frequency (RF) signal shield to provide a continuous electrically conductive path around the outer sidewall of the flexible body as taught by Thach. Doing so would advantageously protect the heater assembly from RF signals. 

Regarding Claim 31, Thach discloses a first perimeter of the first metal layer (metal layer 180) is coupled to a second perimeter of the second metal layer (metal layer 180) (para. 0030). Meyer discloses the continuous weld (welding) couples a first perimeter of the first metal layer (first metal layer 5) to a second perimeter of the second metal layer (second metal layer 6) (para. 0051 and 0053).   
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thach’s first and second metal layers such that they are coupled via a continuous weld around the heater assembly as taught by Meyer, in order to form a gas-tight, sealed connection between the first and second metal layers thereby enclosing the heater assembly (para. 0017, lines 1-12).

Regarding Claim 32, Thach discloses the first metal layer (metal layer 180) is coupled to the second metal layer (metal layer 180) (para. 0030). Meyer discloses the first metal layer (first metal layer 5) is welded to the second metal layer (second metal layer 6) via the continuous weld (welding) without gaps (gas-tight, sealed connection) between the first metal layer and the second metal layer to enclose the body (container interior ceramic layer 2) (para. 0051 and 0053; fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thach’s first and second metal layers such that they are coupled via a continuous weld around the heater assembly as taught by Meyer, in order to form a gas-tight, sealed connection between the first and second metal layers thereby enclosing the heater assembly (para. 0017, lines 1-12). 

Regarding Claim 33, Meyer discloses the first metal layer (first metal layer 5) and the second metal layer (second metal layer 6) are compressed together (clamping forces F, F’ such that the edges of metal layers are deformed toward each other) prior to being welded (welding) together (para. 0051 and 0053; figs. 2-3).  

Regarding Claim 34, Parkhe discloses the system (substrate support assembly 126), wherein the flexible body (body 152) comprises a first dielectric layer (dielectric layer 260) and a second dielectric layer (dielectric layer 262) (para. 0047; fig. 2), wherein at least a portion of the first dielectric layer (dielectric layer 260) is disposed between a first resistive heating element of the at least one resistive heating element (200 of heater assembly 170) and the top surface of the flexible body (upper surface 270 of body 152), and wherein at dielectric layer 262) is disposed between the first resistive heating element (200 of heater assembly 170) and the bottom surface of the flexible body (272 of heater assembly 170). Meyer discloses a second metal layer (second metal layer 6) that is coupled to a first metal layer (first metal layer 5) via a continuous weld (welding) around a body (container interior ceramic layer 2) (para. 0051 and 0053; fig. 3). The modification of Parkhe and Meyer results in the first and second metal layers enclose the flexible body. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thach’s first and second metal layers such that they are coupled via a continuous weld around the heater assembly as taught by Meyer, in order to form a gas-tight, sealed connection between the first and second metal layers thereby enclosing the heater assembly (para. 0017, lines 1-12).

Regarding Claim 35, the modification of Parkhe and Thach discloses substantially all the features as set forth above. Parkhe discloses the system (substrate support assembly 126) comprising a flexible body (body 152). Thach discloses first and second metal layers (metal layers 180) enclosing the heater assembly (metal body 164). 
The modification of Parkhe and Thach does not disclose each of the first metal layer and the second metal layer each have a thickness of about 0.001 inches to about 0.125 inches.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thach’s first and second metal 

Regarding Claim 36, Parkhe discloses the system (substrate support assembly 126), wherein the at least one resistive heating element (resistive heaters 154) is disposed in the flexible body (body 152) by plating (plating) (para. 0050, lines 1-5; fig. 2). 

Regarding Claim 37, Parkhe discloses a heater assembly (heater assembly 170; figs. 1-2) comprising:
a flexible body (body 152) (“body 152 may be fabricated from a polymer such as polyimide…” see para. 0046, lines 1-2. It is known in the art that polyimide are flexible);
at least one resistive heating element (resistive heaters 154) disposed in the flexible body (body 152) (para. 0038, lines 1-3) and coupled to a power source (para. 0039, lines 1-4);
a top surface (upper surface 270) of the flexible body (para. 0046, lines 4-5; fig. 2); 
a bottom surface (lower surface 272) of the flexible body (para. 0046, lines 4-5; fig. 2);
an outer side wall (outermost sidewall 280) of the flexible body (para. 0058, lines 1-3; fig. 2). 

    PNG
    media_image1.png
    435
    510
    media_image1.png
    Greyscale

[AltContent: textbox (Prior Art
Parkhe (US 20160027678))]

Parkhe does not disclose:
a first metal layer comprising an upper portion disposed on the top surface of the flexible body; and 
a second metal layer that is coupled to the first metal layer via a continuous weld around the heater assembly to enclose the flexible body and form a radio frequency (RF) signal shield to provide a continuous electrically conductive path around an outer sidewall of the flexible body. 
However, Thach discloses a system (electrostatic chuck 150) comprising:
metal layer 180) comprising an upper portion disposed on a top surface of a body (thermally conductive base 164/metal body 164, see para. 0030, lines 1-2; fig. 3); and 
a second metal layer (metal layer 180) (para. 0030, “Additionally, the metal layer may cover a portion of the lower surface of the thermally conductive base.”) that is coupled to the first metal layer (metal layer 180) around the heater assembly (auxiliary heating elements 170) to enclose the body (metal body 164) and form a radio frequency (RF) signal shield to provide a continuous electrically conductive path around an outer sidewall of the body (metal body 164) (“in embodiments where the thermally conductive base 164 is also electrically conductive (.e.g. is metal), the metal layer 180 and base 164 form an RF envelop or RF box around the auxiliary heating elements 170…”, see paragraph 0030).

    PNG
    media_image2.png
    371
    696
    media_image2.png
    Greyscale

[AltContent: textbox (Prior Art
Thach (US 20140177123))]

Meyer discloses a second metal layer (second metal layer 6) that is coupled to a first metal layer (first metal layer 5) via a continuous weld (welding) around a body (container interior ceramic layer 2) (para. 0051 and 0053; fig. 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parkhe’s flexible body to include the first metal layer disposed on the top surface of the flexible body and the second metal layer that is coupled to the first metal layer around the heater assembly as taught by Thach to enclose the flexible body and form the radio frequency (RF) signal shield to provide a continuous electrically conductive path around the outer sidewall of the flexible body. Doing so would advantageously protect the heater assembly from RF signals (According to Parkhe, these RF signals are originated from RF power source 116 and plasma applicator 120 (para. 0030 and 0031, lines 5-13 and lines 10-15; figure 1. As disclosed in the specification of the claimed invention, these RF signals could diminish the effectiveness of the resistive heaters of the heater assembly. Modifying Parkhe’s flexible body in view of Thach’s teachings, as set forth above, would eliminate this problem (para. 0030, lines 8-10 of Thach).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Thach’s first and second metal layers such that they are coupled via a continuous weld around the heater assembly as taught by Meyer, in order to form a gas-tight, sealed connection between the first and second metal layers thereby enclosing the heater assembly (para. 0017, lines 1-12). 

Regarding Claim 38, Parkhe discloses the flexible body (152). Thach discloses a first perimeter of the first metal layer (metal layer 180) is coupled to a second perimeter of the second metal layer (metal layer 180) (para. 0030). Meyer discloses the continuous weld (welding) couples a first perimeter of the first metal layer (first metal layer 5) to a second perimeter of the second metal layer (second metal layer 6) (para. 0051 and 0053). gas-tight, sealed connection, see para. 0051 and 0053; fig. 3 of Meyer).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thach’s first and second metal layers such that they are coupled via a continuous weld around the heater assembly as taught by Meyer, in order to form a gas-tight, sealed connection between the first and second metal layers thereby enclosing the heater assembly (para. 0017, lines 1-12).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of Parkhe, Thach, and Meyer, and further in view of the attached Non-Patent Literature to All Metals Fabrication
Regarding Claim 3, the modification of Parkhe, Thach, and Meyer discloses substantially all of the elements of the claimed invention as stated above, except that the first metal layer and the second metal layer comprise aluminum. 
However, All Metals Fabrication discloses, aluminum is a good electrical conductor. See pages 1-2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thach’s first and second metal layers by utilizing aluminum as the first metal layer and the second layer as taught by  All Metals Fabrication because aluminum is known in the art to be a good electrically conductive material. Having the first layer and the second layer made of aluminum would .  

Response to Arguments
Applicant’s argument filed on 02/24/2021 have been considered but there is no substantive argument presented. Furthermore, the amendments made necessitate new ground(s) of rejection. 
Newly cited reference Meyer discloses a second metal layer (second metal layer 6) that is coupled to a first metal layer (first metal layer 5) via a continuous weld (welding) around a body (container interior ceramic layer 2) (para. 0051 and 0053; fig. 3). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Minamitani (US 20160248052) discloses a first metal foil layer welded to a second metal foil layer (fig. 2). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /PHUONG T NGUYEN/ Primary Examiner, Art Unit 3761